DETAILED ACTION
This Office Action is in response to Application 16/606,967 filed on October 21, 2019.  
Claims 1 – 15 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
 For the record, the examiner acknowledges that Oath/Declarations submitted on October 21, 2019 have been received.
Information Disclosure Statement
Applicant submitted two information disclosure statements (IDS). The first information disclosure statement (IDS) submitted on October 21, 2019 was filed on the mailing date of the Application
16/606,967.  The second information disclosure statement (IDS) submitted on August 11, 2021 was filed after the mailing date of the Application 16/606,967. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.

Drawings
The drawings submitted on October 21, 2019 are accepted. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 15 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 1 recites, inter alia,  an apparatus, with the following limitations: 1) “access a reduced resolution three-dimensional (3D) model file of an object to be built in a build bed of a 3D printing system, the reduced resolution 3D model file comprising a reduced resolution file of a first resolution 3D model file of the object”; 2) “determine a packing arrangement for the object and a plurality of other objects to be built in the build bed through use of the reduced resolution 3D model file”; and 3) “output the determined packing arrangement for the 30 printing system to print the object and the other objects.”

The first limitation “access a reduced resolution three-dimensional (3D) model file of an object to be built in a build bed of a 3D printing system, the reduced resolution 3D model file comprising a reduced resolution file of a first resolution 3D model file of the object,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, 

Similarly, the second limitation “determine a packing arrangement for the object and a plurality of other objects to be built in the build bed through use of the reduced resolution 3D model file,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “determine” in the context of the claim encompasses the user thinking about how objects in a packing arrangement should be arranged. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.
Lastly, the second limitation “output the determined packing arrangement for the 30 printing system to print the object and the other objects,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “output” in the context of the claim encompasses the user contemplating about how the packing arrangement should be printed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Accordingly, the claim 1 recites three abstract ideas, which are judicial exceptions.



Besides the three aforementioned abstract ideas/judicial exceptions, claim 1 further recites two additional elements:  1) a generic “processor” for executing the judicial exceptions; and  2) “memory . . . stored machine readable instructions” for storing instructions for the processor. The first additional element “processor” is recited at a high‐level of generality (i.e., as a generic computer component performing a generic computer function of processing information) such that it amounts no more than mere instructions to apply the exceptions using a generic computer component. Analogously, the second additional element “memory” is recited at a high‐level of generality (i.e., as a generic computer component performing a generic computer function of storing information) such that it amounts no more than mere instructions to apply the exceptions using a generic computer component. Accordingly, two additional elements do not integrate the abstract ideas into a practical application because the two additional elements do not impose any meaningful limits on practicing the abstract ideas. Even when viewed in combination, the additional elements in claim 1 do no more than automate mental processes that the user used to perform manually, using the computer as a tool. Therefore, claim 1 is directed to an abstract idea.

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 1 includes additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. In the Examiner’s view, claim 1 does not include additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. 

As described above with respect to integration of abstract ideas into a practical application, the additional elements of using a computer processor and generic computer components to perform the data processing, storing, and transferring amounts to no more than mere instructions to apply the exceptions using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Again, as mentioned above with respect to integration of abstract ideas into a practical application, the additional elements in this claim, even when viewed in combination, do no more than automate mental processes that the user used to perform by hand, using the computer as a tool. 

Accordingly, claim 1 as a whole does not provide an inventive concept and is not patent eligible. 

Please note: Examiner invites the Applicant to amend claim 1 to include a limitation where the “determined packing arrangement” is used, for example, to adjust the operation of the apparatus. Inclusion of such a limitation into claim 1 would integrate the abstract ideas/judicial exceptions into a practical application.

Claims 2 - 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As claims that depends upon claim 1, claims 2 - 8 inherit the abstract ideas from claim 1. Claim 2 is representative of claims 3 - 8. Claim 2 includes the additional element “modified version” that further detail the inherited abstract idea “determined packing arrangement.” Merely further detailing an abstract idea is no more than re‐reciting the abstract idea because the further detailed abstract idea still remains either a mathematical concept or a process capable of performance in the mind. Accordingly, claim 2 (as well as claims 3 - 15) does not include any 

With respect to claims 9 – 15, they are substantially similar to claims 1 - 8, and are rejected in the same manner, and the same reasoning applying.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ya (US Pub. 2018/0093417), in view of Ullom (US Pub. 2020/0026806).

Regarding 1, Ya teaches: 
an apparatus (Ya) comprising: 
a processor (para [0087]); and 
a memory on which is stored machine readable instructions that when executed by the processor are to cause the processor to (para [0087]):
 access a resolution three-dimensional (3D) model file of an object to be built in a build bed of a 3D printing system, the resolution 3D model file comprising a resolution file of a first resolution 3D model file of the object (Fig 4, step 402; para [0049]); 
determine a packing arrangement for the object and a plurality of other objects to be built in the build bed through use of the resolution 3D model file (Fig 4, step 408; para [0056]; see also para [0023]); and
 output the determined packing arrangement for the 3D printing system to print the object and the other objects (Fig 4, step 414; para [0061]), 

Ya specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

    PNG
    media_image1.png
    802
    553
    media_image1.png
    Greyscale


[0087] An illustrative implementation of a computer system 700 that may be used in connection with
any of the embodiments of the disclosure provided herein is shown in FIG. 7. The computer system
700 may include one or more processors 710 and one or more articles of manufacture that comprise
non-transitory computer-readable storage media (e.g., memory 720 and one or more non-volatile
storage media 730). The processor 710 may control writing data to and reading data from the memory
720 and the non-volatile storage device 730 in any suitable manner, as the aspects of the disclosure
provided herein are not limited in this respect. To perform any of the functionality described herein, the
processor 710 may execute one or more processor-executable instructions stored in one or more nontransitory computer-readable storage media (e.g., the memory 720), which may serve as nontransitory computer-readable storage media storing processor-executable instructions for execution by the processor 710.

[0049] Any suitable information for a 3D object may be accessed at act 402. For example, information
accessed for a 3D object may include information about the shape of a 3D object including, but not
limited to, information indicating the size of the object, information indicating dimensions of the object,
information indicating dimensions of a bounding box that contains the 3D object, a 3D model of the 3D
object, or any suitable combination thereof. As another example, information accessed for a 3D object
may include information that may be used to determine the priority of the 3D object including, but not
limited to, information directly or indirectly indicating the type of 3D printer to be used for printing the
3D object (e.g., indirect information may include the size of the object which implies the size of a
printer tray needed to print it and therefore the type of 3D printer to be used), information indicating
whether post-printing processing is to be applied to the 3D object (e.g., tumbling, dyeing, polishing,
etc.), information indicating when the 3D object was ordered, information indicating when a customer
expects or desires to receive the 3D object, how much a customer paid or will pay for the 3D object,
how much profit and/or revenue will be realized by printing the 3D object, and/or any suitable
combination thereof.

[0056] Next, process 400 proceeds to act 408, where a packing plan is obtained for the subset of the
3D objects assigned to the printer tray at act 406. In some embodiments, the packing plan may be
determined by a system (e.g., system 206) external to the system executing process 400 (e.g., system
202) and may be provided to the system executing process 400 at act 408. In other embodiments, the
system executing process 400 may itself determine the packing plan for the subset of objects
assigned to the printer tray at act 406. Regardless of which system determines the packing plan, the
determination of the packing plan may be performed using any suitable technique for determining the
packing of objects in a volume. For example, in some embodiments, software for additive
manufacturing such as, for example, AUTODESK® NETFABB® or any other suitable software may be
used. The obtained packing plan may specify an arrangement in which the objects assigned to the
printer tray are to be printed within the printer tray. The packing plan may specify the arrangement in
any suitable way and in any suitable format, as aspects of the technology described herein are not
limited in this respect

[0061] In some embodiments, outputting the generated printing plan includes adding the generated
printing plan to a queue (e.g., as described with reference to act 308 of process 300) for the 3D printer
for which the printing plan was generated. In some embodiments, outputting the generated printing
plan includes saving the generated printing plan for subsequent use (e.g., in a memory or any suitable
non-transitory computer-readable storage medium). In some embodiments, outputting the generated
printing plan includes presenting the generated printing plan to a human operator for inspection. In
some embodiments, outputting the generated printing plan includes causing a 3D printer to print a
printer tray in accordance with the printing plan. After the generated printing plan it output, at act 414,
process 400 completes.

but, Ya does not explicitly disclose: 
reduced resolution three-dimensional (3D) model file;
the reduced resolution 3D model file comprising a reduced resolution file of a first resolution 3D model file of the object;

	However, Ullom teaches: 

reduced resolution three-dimensional (3D) model file (Ullom: para [0045]: proxy object file; see also para [0003] & para [0100]);
the reduced resolution 3D model file comprising a reduced resolution file of a first resolution 3D model file of the object (Ullom: para [0045]: proxy object file and HD object file; see also para [0003] & para [0100]);
Ullom specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

[0045] Referring to FIG. 2 the 3D objects database stores all the product CAD models which include proxy objects and HD objects. Each object contains meta data that connects the proxy objects to the related product content. Proxy objects are light weight representation of a HD object. Is uses fewer polygons to represent the object making the file size smaller than the HD object. Proxy objects allow CAD users to place a generic representation of a HD object in a CAD model. Since a proxy object is only a representation of a HD object the CAD user does not have enough information within the object to copy the content owner's IP. The firewall segregates the proxy objects from the HD objects to protect the content owner's IP through a data vault. The HD objects are held behind the firewall in the data vault and are only accessible by the content owner and their designated users while the proxy objects are made available to all users. HD Objects are detailed CAD objects that contain technical details on how the object is constructed, detailed dimensions, materials, textures and all supporting data needed to 


It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ya to incorporate the teachings of Ullom for using a reduced resolution 3D model file comprising a reduced resolution file of a first resolution 3D model file of the object. The one of ordinary skill in the art would have been motivated to do so in order to shrink the file size of the object’s 3d model file (i.e., creating a proxy object), thereby improving the apparatus’ memory conservation when it is performing memory intensive operations like outputting packing arrangements of various objects (Ullom: paras [0003] – [0004]).  

Regarding claim 2, modified Ya teaches all of the limitations of claim 1. 
Modified Ya further teaches, and Ya also teaches, wherein the instructions are further to cause the processor to:
receive a modified version of the determined packing arrangement (Ya: paras [0083] – [0084]); and 
output the modified version of the determined packing arrangement for the 3D printing system to print the object and the other objects (Ya: paras [0083] – [0084]).

Regarding claim 3, modified Ya teaches all of the limitations of claim 2. 
Modified Ya further teaches, and Ya also teaches, wherein the instructions are further to cause the processor to:
output the determined packing arrangement to a client device, wherein a user is to at least one of modify or approve the determined packing arrangement (Ya: para [0061]); and
 wherein the apparatus is to receive the modified version from the client device (Ya: paras [0083] – [0084]).


Regarding claim 4, modified Ya teaches all of the limitations of claim 1. 
Modified Ya further teaches, and Ya also teaches, wherein the instructions are further to cause the processor to:
receive an instruction to print the object and the other objects in the determined packing arrangement (Ya: [0016]); and 
output the determined packing arrangement based on receipt of the instruction (Ya: Fig 4, step 414; para [0061]).

Regarding claim 5, modified Ya teaches all of the limitations of claim 1. 
Modified Ya further teaches, wherein the instructions are further to cause the processor to:
access an identifier that maps the reduced resolution 3D model file to the first resolution 3D model file of the object (Ullom: para [0096]); 
output the identifier with the determined packing arrangement, wherein the 3D printing system is to access the first resolution 3D model file of the object from the identifier and to print the object based on the first resolution 3D model file  (Ullom: para [0096]; Ya: Fig 4, step 414; para [0061]). 

Regarding claim 6, modified Ya teaches all of the limitations of claim 5. 
Modified Ya further teaches, wherein:
the first resolution 3D model file is stored in a data storage separate from the apparatus and wherein the 3D printing system is to access the first resolution 3D model file from the data storage (Ullom: para [0045]; Ya: para [0048]).


Regarding claim 7, modified Ya teaches all of the limitations of claim 1. 
Modified Ya further teaches, wherein the instructions are further to cause the processor to:
access reduced resolution 3D model files of the other objects to be built in the build bed, the reduced resolution 3D model files comprising reduced resolution files of respective first resolution 3D model files of the other objects (Ullom: para [0045]: proxy object file and HD object file; see also para [0003] & para [0100]; Ya: Fig 4, step 402; para [0049]); and 
determine the packing arrangement for the object and the other objects through use of the reduced resolution 3D model files of the object and the other objects (Ullom: para [0045]: proxy object file and HD object file; see also para [0003] & para [0100]; Ya: Fig 4, step 402; para [0049]).

Regarding claim 8, modified Ya teaches all of the limitations of claim 1. 
Modified Ya further teaches, wherein the instructions are further to cause the processor to:
render the reduced resolution 3D model file and to clone the rendered reduced resolution 3D model file to generate multiple copies of the reduced resolution 3D model file, wherein the processor is to determine the packing arrangement using the generated multiple copies of the reduced resolution 3D model file (Ullom: para [0045]: proxy object file and HD object file; see also para [0003] & para [0100]; Ya: Fig 4, step 402; para [0049]).




Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Duke (US Pat. 10,489,816) teaches printing/outputting 3d object based upon receipt of a command. 
Moriya (US Pub. 2018/0272733) teaches outputting based on print instructions.
Heater (US Pub. 2016/0364124 ) teaches replicating additional 3d objects. 
Anttila (US Pub. 2012/0313939) teaches reducing the detail levels of virtual models. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        12/02/2021

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115